DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/1/2021 is acknowledged. Claim 1 is amended. Claim 14 is canceled. Claims 1-13 and 15 are currently pending in the instant application. 
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-13 and 15 are rejected under a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "the reflective surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the reflective surface” is being referred to as there are “a plurality of configurable reflective surfaces” recited in line 6, “one or more semi-concave reflective surfaces” recited in line 8, and “each semi-concave reflective surface” recited in line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (US 2009/0151769) in view Tatum (US Patent 2,555,715), and further in view of Jang (US 2015/0027511).

a solar photovoltaic module (110 in fig. 1A, 410 in fig. 4A, 510 in fig. 5A, [0022], [0049], [0051]);
a sensor device (e.g. sensor assembly or a sensor network described in [0009-0010], [0020], [0037], [0042]) operative to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [0036-0037]) so that the solar photovoltaic module is provided with optimum light flux ([0032-0033]); and
a plurality of configurable (or movable) reflective surfaces (see reflectors 120A-D in fig. 1A, 420A-B in fig. 4A, 520 in fig. 5A), wherein each respective one of the plurality of configurable reflective surfaces is physically connected to the solar photovoltaic module at a given angle in relation to the surface of the solar photovoltaic module (see figs. 1, 4 and 5), wherein the reflective surfaces (or reflectors 120A-D) includes one or more of a mirror and suitable materials such as glass bead films like those used in road reflective films, pigmented painted surfaces (see [0024]) and are configured to include a three-dimensional structure such as a cylinder or a sphere ([0026]).
Corbin discloses the reflectors are highly diffusely reflective (or diffusive reflectors, see [0008] and [0019]). Therefore, the reflectors of Corbin collect direct solar radiation and diffuse solar radiation and (ii) distribute the collected direct solar radiation and the collected diffuse solar radiation across the multiple portions of the solar photovoltaic module in a targeted manner since this is how a diffusive reflector works.
Corbin teaches the plurality of configurable reflective surfaces (e.g. 120A-D) including a mirror, glass beads like those used in road reflective films, pigmented painted surfaces, and three 
However, Corbin teaches parabolic mirror is highly efficient at focusing available light onto a surface of a PV cell ([0006]). It is noted that a parabolic mirror comprises semi-concave surfaces. Tatum teaches reflectors like those used in road reflective films (col. 1, lines 1-13) to include glass beads of sphere lenses (25, fig. 2) embedded in a pigmented reflective binder coatings (24 and 23, see fig. 2, col. 1 lines 1-5), or the sphere lenses of glass beads are physically connected (or embedded) to a respective reflective surfaces of the reflective binder coatings (24 and 23), such that a concave portion on an upper portion of the reflective surface of the pigmented reflective binder coatings (24 and 23, see fig. 2). 
It would have been obvious to one skilled in the art at the time of the invention was made to have used parabolic mirrors each comprising semi-concave reflective surfaces for the plurality of configurable reflective surfaces (or reflectors 120A-D), because Corbin explicitly teaches using mirror for the configurable reflective surfaces ([0024]) and a parabolic mirror is highly efficient at focusing available light onto a surface of a PV cell ([0006]). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the semi-concave reflective surfaces, or the parabolic mirrors, of modified Corbin by incorporating sphere lenses of glass beads with each respective reflective glass bead is physically connected to 
Recitation “determine one or more of multiple portions of the solar photovoltaic module that are underperforming in relation to one or more separate portions of the solar photovoltaic module” is directed toward the intended use of the sensor, or more specifically to the intended use of the information provided by the sensor.
Recitation “configurable based on a determination of the one or more underperforming portions of the solar photovoltaic module… to offset the one or more underperforming portions of the solar photovoltaic module by a given amount” is directed to an intended use of the reflective surfaces (or the reflectors).
Corbin does not explicitly state word-by word the above intended uses of the sensor and the reflectors. However, it would have been obvious to one skilled in the art time the invention was made to have used the sensor for determining determine one or more of multiple portions of the solar photovoltaic module that are underperforming in relation to one or more separate portions of the solar photovoltaic module, and to have configured (or moved) the reflectors based on a determination of the one or more underperforming portions of the solar photovoltaic module to offset the one or more underperforming portions of the solar photovoltaic module by a given amount, because Corbin explicitly teaches using the sensor (or sensor assembly/sensing network) to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [[0036-0037]) so that the solar photovoltaic module is provided with optimum light flux by configuring (or moving) the reflectors (([0032-0033] and fig. 3), and the reflectors are being configured (or moved) based on the sensor data (see fig. 3).  

Corbin does not explicitly teach incorporating one or more fans with the temperature sensor and the computer controller to form a heat transfer mechanism comprising a forced convection mechanism to reduce the temperature of the solar photovoltaic module.
Jang teaches incorporating a fan (cooling fan 60 in figs. 2-3, or cooling fan 60-1 in figs. 7-8) to cool the solar photovoltaic module (10, figs. 2-3 and 7-8) along with a temperature sensor (50, figs. 2-3) coupled to the solar photovoltaic module (10, see figs. 2-3) and a controller (30, for carrying out  operations (see fig. 4) in a heat transfer mechanism comprising a forced convection mechanism to reduce the temperature of the solar photovoltaic module (e.g. cool the module 10, [0049-0050]) so that the solar photovoltaic module has a proper temperature for high energy generating efficiency ([0006]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Corbin by incorporating a fan together with the temperature sensor coupled to the solar photovoltaic module and the controller (or computer 210) to carry out the operation of cooling the solar photovoltaic module in a heat transfer mechanism comprising a forced convection mechanism to reduce the temperature of the solar photovoltaic module as taught by 
Regarding claim 3, modified Corbin discloses a system as in claim 2 above, wherein Jang teaches the temperature sensor (50) senses the temperature at or on a surface of the solar photovoltaic module (see figs. 2 and 3). 
Regarding claim 4, modified Corbin discloses a system as in claim 3 above, wherein Corbin teaches the temperature sensor communicates the sensed temperature to the controller (see [0036-0037]).
Regarding claim 8, modified Corbin discloses a system as in claim 1 above, wherein Corbin discloses the plurality of configurable reflective surfaces are individually configurable ([0008], [0032-0033], [0044], claim 7).
Regarding claim 9, modified Corbin discloses a system as in claim 1 above, wherein Corbin discloses the plurality of configurable reflective surfaces are configurable collectively as a group (or simultaneously, see [0008], [0032-0033], [0044], claim 7).
Regarding claim 10, modified Corbin discloses all the structural limitations of the claimed system as in claim 1 above. The recitation “the given amount comprises a predetermined percentage of production of the highest-producing portion of the solar photovoltaic module” is directed to an intended use of the reflectors (see claim 1 above). Said recitation does not differentiate system/apparatus claims from prior art.  See MPEP § 2114 and 2115.  Furthermore, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The system of Corbin is fully capable of configuring (or moving) the reflectors based on a determination of the one or more underperforming portions of the solar photovoltaic module… to offset the one or more underperforming portions of the solar photovoltaic module by a given amount, wherein the given amount comprises a predetermined percentage of production of the highest-producing portion of the solar photovoltaic module, because  Corbin explicitly teaches using the sensor (or sensor assembly/sensing network) to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [[0036-0037]) so that the solar photovoltaic module is provided with optimum light flux by configuring (or moving) the reflectors (([0032-0033] and fig. 3), and the reflectors are being configured (or moved) based on the sensor data (see fig. 3).
Regarding claim 11, modified Corbin discloses a system as in claim 1 above, wherein Corbin discloses the given angle comprises a fixed angle in relation to the surface of the solar photovoltaic module (see figs. 1-2 and 4-5)..
Regarding claim 12, modified Corbin discloses a system as in claim 1 above, wherein Corbin discloses the reflectors are diffusive reflectors (see [0008] and [0019]). As such, the distributing in a targeted manner of the diffusive reflectors of Corbin will distribute (i) the collected direct solar radiation and (ii) the collected diffuse solar radiation uniformly across the multiple portions of the solar photovoltaic module. See MPEP 2112.
Regarding claim 13, modified Corbin discloses a system as in claim 1 above, wherein Corbin discloses the plurality of configurable reflective surfaces (or reflectors) comprises one or more flat reflective surfaces (see figs. 1-2 and 4-5, [0024], [0026]).

Alternatively, Corbin does not explicitly show using parabolic mirror as the reflectors. However, it would have been obvious to one skilled in the art at the time of the invention was made to have used parabolic mirror as the reflectors and as the inclusion, because Corbin explicitly suggests reflectors having a shape of circle, ovals and other shape capable of being configured into reflector panels, the inclusion is a mirror, and a parabolic mirror is highly efficient at focusing light onto a surface of a PV cell. It is noted that parabolic mirror is a mirror and the shape capable of being configured into reflector panels.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin (US 2009/0151769) as applied to claim 1 above, and further in view of Haynes et al. (US 2014/0260000).
Regarding claims 5-6, modified Corbin discloses a system as in claim 3 above, wherein Corbin teaches the controller (210) based on the sensed temperature, transmits a control signal to the system for the operations (fig. 3, [0036-0038]), and Jang teaches the controller (30) based on the sensed temperature, transmit a signal to the one or more fans operable to reduce the 
 Modified Corbin does not explicitly teaches the controlling the fan speed of the one or more fans based on the sensed temperature.
Haynes et al. teaches controlling the fan speed based on the sensed temperature to create an airflow ([0152-0153]).
It would have been obvious to one skilled in the art at the time the invention was made to have controlled the fan speed of the fan in the system of modified Corbin based on the sensed temperature from the temperature sensor as taught by Haynes et al. such that the controller transmit a signal to control the fan speed, because Haynes et al. teaches using sensed temperature is a method among others to create an airflow from the fan ([0152-0153]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin (US 2009/0151769) as applied to claim 1 above, and further in view of Girard (US Patent 4,395,581).
Regarding claim 7, modified Corbin discloses an apparatus as in claim 1 above, wherein Corbin discloses the reflective surfaces (or the reflectors) being configured in any size and shape ([0023).
Modified Corbin does not explicitly disclose the one or more reflective surfaces of a first type comprise ten or more reflective surfaces.
Girard shows a reflector (or mirror 1, fig. 1, col. 4 line 41) is formed by multiple reflective surfaces (or facets 7, fig. 1, col. 3 line 42), or 30 reflective surfaces (or facets 7, see fig. 1) so that the reflector cover the useful spot (e.g. the solar photovoltaic module) completely to obtain an acceptable compromise between the unused surface of each facet as a function of the 
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of modified Corbin by using multiple smaller reflective surfaces such as 30 smaller reflective surfaces (or facets) to form the one or more reflective surfaces (or a reflector) as taught by Girard, because Corbin suggests the one or more reflective surfaces (or the reflectors) being configured in any size and shape and Girard teaches using multiple smaller reflective surfaces to form a reflector would cover the useful spot of the solar photovoltaic module completely to obtain an acceptable compromise between the unused surface of each smaller reflective surface (or each facet) as a function of the position on the reflector and the zone of penumbra of the useful spot of the solar photovoltaic module. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the combination of Corbin and Jang does not teach the amended limitation “at least a portion of the plurality of configurable reflective surfaces comprises one or more semi-concave reflective surfaces, wherein each semi-concave reflective surface comprises a concave portion on an upper portion of the reflective surface”. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above. 
Corbin teaches parabolic mirror is highly efficient at focusing available light onto a surface of a PV cell. Parabolic mirror has semi-concave reflective surface. Tatum teaches reflector including glass beads embedded to the reflective surface to form a concave portion on the upper portion of the reflective surface (see fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726